162 Ga. App. 60 (1982)
290 S.E.2d 163
WRIGHT
v.
THE STATE.
63327.
Court of Appeals of Georgia.
Decided April 7, 1982.
Sharon A. Shade, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, Paul Howard, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
The defendant, indicted for burglary, was convicted by the jury of theft by receiving stolen property as a lesser included offense. He appeals, enumerating as error "[t]he trial court's charge to the jury that it could convict the defendant of theft by receiving stolen goods as a lesser included offense of burglary," contending the same constituted prejudicial error. Held:
It is noted here that the defendant made several written requests as to theft by receiving stolen property. Now he contends the court erred by charging the law of theft by receiving stolen property. A defendant cannot complain of a verdict which was brought about by a charge which he had requested. See Morrison v. State, 147 Ga. App. 410, 412 (4) (249 SE2d 131); Crane v. State, 152 Ga. App. 148 (1) (262 SE2d 513); Ruff v. State, 150 Ga. App. 238, 239 (3) (257 SE2d 203). Indeed, this rule has been held to apply even though the instructions requested are constitutionally infirm. Patterson v. State, 233 Ga. 724, 731 (7) (213 SE2d 612). However, we do not agree here that the action of the court in charging on theft by receiving stolen property as a lesser included offense would be error. Nevertheless the error, if any, was induced by the defendant, and he cannot be heard to complain. See Stancil v. State, 158 Ga. App. 147, *61 149 (4) (279 SE2d 457); Oglesby v. State, 243 Ga. 690, 691 (1) (256 SE2d 371).
Judgment affirmed. Banke and Birdsong, JJ., concur.